19-01347-mg        Doc 7      Filed 01/13/20        Entered 01/13/20 10:02:30      Main Document
                                                    Pg 1 of 2


 KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS, LLP
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Tel: (212) 972-3000
 Fax: (212) 972-2245
 Fred Stevens
 Lauren Kiss
 Christopher Reilly

 Counsel to Plaintiff Gregory Messer, Chapter 7 Trustee
   of the Estate of Fyre Festival LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 In re                                                             :
                                                                   :   Chapter 7
 FYRE FESTIVAL LLC,                                                :
                                                                   :   Case No. 17-11883 (MG)
                                    Debtor.                        :
 ------------------------------------------------------------------x
 GREGORY M. MESSER, as Chapter 7 Trustee of the :
 Estate of Fyre Festival LLC,                                      :
                                                                   :
                                            Plaintiff,             :
                                                                   :    Adv. Pro. No. 19-01347 (MG)
                -against-                                          :
                                                                   :
 KENDALL JENNER INC. and KENDALL                                   :
 JENNER,                                                           :
                                                                   :
                                            Defendants.            :
 ------------------------------------------------------------------x

                               NOTICE OF MEDIATOR SELECTION

        PLEASE TAKE NOTICE that pursuant to the Order Establishing Procedures Governing

Adversary Proceedings Pursuant to 11 U.S.C. §§ 502, 547, 548 and 550 dated October 16, 2019,

Main Case Docket No. 113 (the “Procedures Order”), Plaintiff, Gregory M. Messer, as Chapter 7

Trustee of the Estate of Fyre Festival LLC and Defendants Kendall Jenner Inc. and Kendall Jenner,

have jointly selected David Banker to serve as mediator in the above-captioned dispute.
19-01347-mg    Doc 7   Filed 01/13/20   Entered 01/13/20 10:02:30      Main Document
                                        Pg 2 of 2


 Dated:   New York, New York
          January13, 2020
                                            KLESTADT WINTERS JURELLER
                                             SOUTHARD & STEVENS, LLP


                                            By: /s/ Christopher Reilly
                                                Fred Stevens
                                                Lauren Kiss
                                                Christopher Reilly
                                                200 West 41st Street, 17th Floor
                                                New York, New York 10036
                                                Tel: (212) 972-3000
                                                Fax: (212) 972-2245
                                                Email: fstevens@klestadt.com
                                                        lkiss@klestadt.com
                                                        creilly@klestadt.com

                                                 Counsel to Plaintiff Gregory M. Messer, as
                                                   Chapter 7 Trustee of Fyre Festival LLC




                                           2
